Citation Nr: 1452585	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2001 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A copy of the hearing transcript is of record.

In June 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

By resolving doubt in his favor, the Veteran's current back disability is shown to have begun in or is otherwise due to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran asserts that his current back disability first manifested during service, and that he has had problems with his back ever since service.  Specifically, he asserts that his current back problems were caused by pulling hoses on the flight deck, a motor vehicle accident (MVA), a weightlifting injury, and a strain lifting a heavy rack of dishes during kitchen duty. 

A review of the competent medical evidence shows that the Veteran has a current diagnosis of thoracic paraspinal muscle spasm, mild degenerative lumbar disc disease with minimal right neuroforaminal stenosis at L4/L5 and minimal bilateral neuroforaminal stenosis at L5/S1.  See January 2010 VA examination.   Accordingly, element (1), current disability, has been satisfied

The Veteran's service treatment records support his assertions that he first experienced symptoms of a back disability during service.  On March 2001 entry examination, clinical evaluation of the spine was normal, and the Veteran denied a history of recurrent back pain.  In November 2002, the Veteran reported a 1 month history of low back pain which had increased dramatically 2 days prior when he bent down to pick up plastic food trays and felt a sharp shooting pain down his legs.  The Veteran denied trauma, but reported moving fuel hoses around the flight deck.   In March 2003, the Veteran complained of low back pain and radicular symptoms 2 days after a MVA.  The examiner assessed paraspinal strain and spasm.  In May 2005, the Veteran complained of mid back pain after lifting weights.  The examiner assessed rhomboid strain.  In June 2005, the Veteran reported that mid back pain had not resolved.  The examiner assessed myofascial lower back pain.  On August 2005 medical assessment for separation, the Veteran reported that his "back has gotten way worse," and requested an MRI.  Physical examination revealed mild tenderness to palpation at paraspinal muscles.

Next, the competent and credible evidence of record supports the Veteran's contention that he continued to suffer a back disability after service.  VA treatment records show that the Veteran has been treated continuously for chronic low back pain since September 2010.  Although the record does not contain treatment records prior to that date, the Board finds that the Veteran is competent to report that he has suffered pain in his back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.

Finally, the competent and credible evidence of record demonstrates a nexus between the Veteran's current back disability and the injuries he suffered in service.  The record contains a May 2014 letter from a VA physician stating that the Veteran is followed for chronic low back pain, reported by the Veteran as an ongoing problem since service.  The physician stated that the reported in-service injuries may have caused or worsened low back pain.

Although the file contains a negative opinion from a VA examiner, the Board notes that the examiner relied on an inaccurate factual predicate.  The examiner only addressed whether the Veteran's back disability was aggravated by service.  However, there is no evidence of a preexisting back disability upon entrance into service.  The Board therefore does not find this opinion to be probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (An opinion based on an inaccurate factual predicate is of no probative value).

Based on the foregoing, and by resolving doubt in favor of the Veteran, the Board finds that the Veteran's back disability was incurred in service.  Thus, service connection is warranted and the appeal is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


